Citation Nr: 1624229	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  15-03 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement of the appellant to recognition as the surviving spouse of the Veteran for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1936 to December 1945.  He died in July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the location of the appellant's residence, jurisdiction of this appeal is with the RO in St. Petersburg.

In September 2015, the appellant and her son testified at a hearing before a Veterans Law Judge (VLJ) who is currently unavailable.  In May 2016, the appellant and her son testified at a hearing before the undersigned.  Transcripts of both hearings are of record.  

The Board observes that the RO adjudicated this issue as an original claim not requiring the submission of new and material evidence.  However, as this issue was previously denied, the Board has recharacterized this issue as set forth on the first page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a July 1987 decision, the Board denied recognition of the appellant as the surviving spouse of the Veteran for VA benefits purposes.  

2.  Evidence received after the July 1987 denial does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the underlying claim.


CONCLUSION OF LAW

The Board's July 1987 denial of recognition of the appellant as the surviving spouse of the Veteran for VA benefits purposes is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  VA's office of General Counsel has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (November 21, 2014).

The appellant was notified in a letter dated in May 2014 regarding the type of evidence necessary to establish her claim.  She was instructed how to establish recognition as the Veteran's surviving spouse.  The appellant was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the appellant of the criteria for assigning an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted in the Introduction, the RO did not treat the appellant's claim as a petition to reopen.  As such, she was not notified of the basis of the prior final denial or of the definition of new and material evidence.  However, the representative's questioning and appellant's testimony at the September 2015 hearing shows actual knowledge that the issue on appeal was a petition to reopen, as well as the basis of the prior final denial and the definition of new and material evidence.  Consequently, a remand to provide the appellant additional notice is not necessary.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Regarding VA's duty to assist, VA obtained the Veteran's and appellant's marriage certificate, the Veteran's death certificate, and all records pertinent to this claim.   

II.  Analysis

Entitlement of the appellant to recognition as the surviving spouse of the Veteran for VA benefits purposes was initially denied in July 1987 because the evidence showed that the appellant abandoned the Veteran after he was placed in a nursing home effectively constituting a desertion of the Veteran.  In April 2014, the appellant filed a new claim.  

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the July 1987 decision consisted of the Veteran's and appellant's marriage certificate; the Veteran's death certificate; field examiner's reports dated in November 1981, July 1984, and January 1987 with associated documents; and the appellant's contentions.  The marriage certificate shows that the Veteran and appellant were married in May 1970.  The Veteran was placed in a nursing home in February 1974.  A March 1976 record shows that the Veteran expressed his concern about his compensation.  He reported that the appellant received his check, but had not visited him for four months.  He reported that he might or might not receive any money for his personal needs when asked.  

A field examination was conducted in November 1981.  The examiner reported interviewing staff at the nursing home the Veteran was currently at, and that they reported the appellant had been seen on very few occasions, possibly as few as two occasions.  She was reportedly seen when the Veteran was signed into that nursing home in January 1977 and when she returned on another occasion.  The report shows that a review of the Veteran's personal funds account showed deposits from the appellant once in 1977, once in 1979, and once in 1980.  The report shows that the staff were "very upset and disturbed" about the Veteran's condition and the appellant's "lack of attention to him, particularly her lack of visits to the point of 'virtually writing him off.'"  For example, the staff reported that the Veteran's television, which was one of his few pleasures, had broken and the appellant took it away to be fixed, but never came back again.  The staff reported that eight months later, members of a church had purchased a replacement.  The examiner noted that when they visited the appellant, she was unaware that the Veteran had another television, which the examiner opined lent credence to the staffs' comments that the appellant had not been seen at the nursing home for over a year or so.  

The examiner reported that when they asked the appellant how often she visited, she said at least once and sometimes twice a week, but had been to see him recently.  The appellant had reported seeing the Veteran recently and was "just pleased and surprised at how wonderful he was doing."  The examiner reported that when they visited the Veteran, he was in constant pain and faring very poorly, which had been the case most of the time according to the staff.  The examiner reported that in the five years the Veteran had been at the home, the appellant had not brought him any other clothing besides what he was checked in with.  The examiner reported that the Veteran denied being married to the appellant and that all of the personal records at the nursing home indicated that the appellant was his ex-wife.  As a result of this report, a fiduciary was appointed and the matter was referred for further investigation of fraud.  

The Federal Bureau of Investigations (FBI) conducted an investigation into whether the appellant committed fraud in receiving the Veteran's VA benefits while he was in the nursing home.  The February 1982 report shows that the conclusion was that "although there appeared to be some question as to moral ethics" on the part of the appellant toward the Veteran, she possessed power of attorney and criminal prosecution would not be considered.  

A July 1984 field examination report shows that the Veteran's relationship with his wife had been "rife with incidents of exploitation."  
The Veteran died in July 1985.  His death certificate lists the appellant as his surviving spouse.  

In connection with the appellant's previous claim, pursuant to a Board remand, an additional field examination was conducted in January 1987.  This included the reports of depositions with nursing home staff, a VA social worker, the appellant, and a friend of the appellant.  The depositions of the staff and social worker show that the Veteran reported being divorced and that the appellant was not a regular visitor.  One of the staff members reported seeing the appellant probably four times in the two and half years they worked there, to the best of their memory.  The deposition of the appellant shows that she reported visiting the Veteran "most all the time" in summer months.  Her friend reported that the appellant's and Veteran's relationship that they enjoyed prior to his being in the nursing home continued throughout his stay up until he died.  The field examiner concluded that they felt a "valid case for abandonment had been solidly established."

The appellant's contentions at the time of the prior decision was she was only able to visit the Veteran weekly instead of daily due to the 45 minute drive to the nursing home and that she had to rely on rides to get there.  See April 1986 statement.  

Accordingly, at the time of the denial in 1987, the claims folder showed that the appellant had abandoned the Veteran after he was placed in a nursing home effectively constituting a desertion of the Veteran.  Thus, the Board denied the appellant's claim and that decision is final.  

In reaching the conclusion that the July 1987 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  However, 38 C.F.R. § 3.156(b) refers to evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b) (2015).  Here, the July 1987 Board decision was the appellate decision for a claim filed in July 1985.  As such, the July 1987 Board decision is final.

The evidence received since the denial consists of duplicate copies of the marriage and death certificates, a VA Form 21-686(c), "Declaration of Status of Dependents," and the appellant's contentions, including her testimony at the two hearings.  The VA Form 21-686(c) shows the appellant and Veteran's prior marriages and that they were married at the time of the Veteran's death.  At the September 2015 hearing, the appellant testified that she did not visit the Veteran as she had no transportation.  September 2015 Hearing Transcript (H.T.) at 4.  Her representative reported that they had no new and material evidence other than court cases showing separation by mutual agreement, which is what happened with the Veteran and appellant.  Id. at 6.   

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of entitlement of the appellant to recognition as the surviving spouse of the Veteran for VA benefits purposes because it does not tend to show that the appellant did not abandon the Veteran upon his placement into a nursing home.  The Board acknowledges the representative's report that the only new and material evidence is court cases.  However, although there is case law that was not present at the time of the prior denial, it has not changed the way the law was applied, but has merely clarified the law.  See, e.g., Gregory v. Brown, 5 Vet. App. 108 (1993) (setting forth a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a veteran even if a separation has occurred).

A review of the Board's 1987 decision shows that the applicable regulations are the same as those currently.  The regulations provide that the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2015).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

Here, the appellant's statements are duplicative or cumulative of evidence of record at the time of the July 1987 Board decision.  Case law, while new, is not material as it does not tend to show that the appellant did not substantially abandon the Veteran during his years in a nursing home.  Although the appellant's and Veteran's separation was initially through no fault of either party and was for the health of the Veteran, the fact remains that the Board previously found that the appellant thereafter deserted the Veteran.  New and material evidence showing that she did not desert the Veteran has not been presented.  Accordingly, and based on this evidentiary posture, the Board must deny the appellant's application to reopen this previously denied claim.



ORDER

New and material evidence has been received to reopen a claim of entitlement of the appellant to recognition as the surviving spouse of the Veteran for VA benefits purposes having not been received, the application to reopen this issue is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


